



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Baks, 2015 ONCA 560

DATE: 20150728

DOCKET: C59322

Doherty, Gillese and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Julie Marion Baks

Appellant

Candice Suter, for the appellant

Faiyaz Amir Alibhai, for the respondent

Heard:  July 23, 2015

On appeal from the convictions entered and sentence
    imposed by Justice George Beatty of the Ontario Court of Justice, dated May 16,
    2014.

APPEAL BOOK ENDORSEMENT

Conviction Appeal

[1]

The Crown concedes that, on the facts, the appellant should have been
    acquitted on the two trafficking counts set out in counts 2 and 3 (Info
    140854).  We also agree that the convictions for forgery in counts 4 and 6 (Info.
    140855) should be stayed based on the
Kienapple
principle.

Sentence Appeal

[2]

The nine-year sentence was the product of a joint submission.  It is
    important to give effect to joint submissions where it is not contrary to the
    public interest to do so.  This court will always be reluctant to interfere
    with a sentence that, like this sentence, is the product of an informed joint
    submission.  However, if having regard to all of the relevant factors, this
    court concludes that the sentence is manifestly unfit, the court must
    exercise its supervisory function.

[3]

This was a serious offence involving a large amount of a very dangerous
    drug.  The appellant played a key role in the somewhat sophisticated scheme
    that led to the acquisition of the drugs.  In doing so, she betrayed the trust
    of her employer, a doctor in whose name the fraudulent prescriptions were
    written.

[4]

On the facts as described above, a nine-year sentence would be entirely
    appropriate.  However, there are several powerful mitigating factors that must
    also be considered:

1)

The appellant is a young person who has no prior criminal record and no
    history of criminal involvement;

2)

The appellants rehabilitative prospects are, by any measure, excellent;

3)

She acted at the instigation and under some pressure from one of the
    higher ups in the scheme with whom she had a romantic relationship; and

4)

The appellant provided early and full cooperation to the police.  She
    gave a statement and testified against the two higher ups.  One of those two
    has since pled guilty.  The timely and valuable assistance provided by the
    appellant had to be given significant weight on sentence.

[5]

We have been advised that the one co-accused against whom the appellant
    testified has pled guilty after his preliminary inquiry and received nine years
     the same sentence imposed on the appellant.  That co-accused operated a
    higher ring in the criminal enterprise than did the appellant.  In fact, he
    recruited her and enlisted her involvement.  We think a person in the
    appellants place would reasonably consider that her sentence should have been
    lower than that imposed on the co-accused.

[6]

Bearing in mind the limited case law available in respect of this drug
    and the circumstances as outlined above, we would allow the appeal and vary the
    sentence to six years.


